          Case 1:19-cr-00790-PKC Document 23 Filed 09/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                 v.                                                              19 Cr. 790 (PKC)

 Asa Saint Clair,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the

Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
          Case 1:19-cr-00790-PKC Document 23 Filed 09/21/20 Page 2 of 5




be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       6. Disclosure material may be disclosed by counsel to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

             (b) Prospective witnesses for purposes of defending this action.

       7. Sensitive disclosure material shall be disclosed by counsel only as follows:




                                                  2
          Case 1:19-cr-00790-PKC Document 23 Filed 09/21/20 Page 3 of 5




           (a) to the defendant for review in a place and manner such that the defendant cannot

make copies of the material. The defendant shall not maintain, retain, or keep any copies of any

records containing sensitive disclosure material outside the offices of defense counsel. The

defendant shall not make or retain shall not make or retain any notes that include any sensitive

disclosure material outside the offices of defense counsel.

           (b) to the following persons (hereinafter “Designated Persons”):

                          (i)   investigative, secretarial, clerical, paralegal, and student personnel

                                employed full-time or part-time by the defendants’ attorneys;

                         (ii)   independent expert witnesses, investigators, or advisors retained by

                                the defendants’ attorneys in connection with this action;

                        (iii)   such other persons as hereafter may be authorized by the Court upon

                                such motion by the defendant; and

       8. The defendants and defense counsel shall provide a copy of this Order to Designated

Persons to whom they disclose sensitive disclosure material pursuant to paragraphs 6(b)(i), (ii),

and (iii). Designated Persons shall be subject to the terms of this Order.

       9. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       10. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under




                                                  3
            Case 1:19-cr-00790-PKC Document 23 Filed 09/21/20 Page 4 of 5




seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

                               Return or Destruction of Material
        11. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

                                    Retention of Jurisdiction
        12. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.




                                                4
          Case 1:19-cr-00790-PKC Document 23 Filed 09/21/20 Page 5 of 5




       13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                             September 20, 2020
                                                        Date: _____________________
    Kiersten A. Fletcher
    Tara M. La Morte
    Emily Deininger
    Assistant United States Attorneys


    /s/ Joh n Buza /KAF
   ___________________________                                 September 20, 2020
                                                        Date: _____________________
   John Buza, Esq.
   Counsel for Asa Saint Clair



SO ORDERED:

Dated: New York, New York
                 21 2020
       September __,

                                            _________________________________
                                            HONORABLE P. KEVIN CASTEL
                                            UNITED STATES DISTRICT JUDGE




                                                5
